UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission_File_Number_ 000-50217 ICON Income Fund Nine, LLC (Exact name of registrant as specified in its charter) Delaware 13-4183234 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 Fifth Avenue, 4th Floor, New York, New York (Address of principal executive offices) (Zip code) (212) 418-4700 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or asmaller reporting company. See the definitions of “large accelerated filer,’’ “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer[]Non-accelerated filer [X]Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes [X] No Number of outstanding shares oflimited liability companyinterests of the registrant onNovember 5, 2010is 97,955. ICON Income Fund Nine, LLC Table of Contents Page PART I - FINANCIAL INFORMATION Item 1.Consolidated Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Operations 2 Consolidated Statements of Changes in Members'Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 6 Item 2.Manager’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A.Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signatures 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1.Consolidated Financial Statements ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Balance Sheets Assets September 30, December 31, (unaudited) Current assets: Cash and cash equivalents $ $ Current portion of net investment in finance leases Assets held for sale - Total current assets Non-current assets: Net investment in finance leases, less current portion Leased equipment at cost (less accumulated depreciation of $20,436,836 and $16,513,937, respectively) Investments in joint ventures Investment in unguaranteed residual values Other non-current assets, net Total non-current assets Total Assets $ $ Liabilities and Members' Equity Current liabilities: Current portion of non-recourse long-term debt $ $ Interest rate swap contracts Deferred revenue Accrued expenses and other current liabilities Total current liabilities Non-current liabilities: Non-recourse long-term debt, less current portion Total Liabilities Commitments and contingencies (Note 12) Members' Equity: Additional Members Manager ) ) Accumulated other comprehensive loss ) ) Total Members' Equity Total Liabilities and Members' Equity $ $ See accompanying notes to consolidated financial statements. 1 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Operations (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Rental income $ Finance income Income from investments in joint ventures Net (loss) gain on sales of equipment and unguaranteed residual values ) ) Interest and other income (loss) ) Total revenue Expenses: General and administrative Interest Depreciation and amortization Impairment loss - - Total expenses Net income $ Net income allocable to: Additional Members $ Manager $ Weighted average number of additional shares of limited liability company interests outstanding Net income per weighted average additional share of limited liability company interests outstanding $ See accompanying notes to consolidated financial statements. 2 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Changes in Members' Equity Accumulated Additional Member Additional Other Comprehensive Total Members' Shares Members Manager Loss Equity Balance, December 31, 2009 $ $ ) $ ) $ Net income - - Change in valuation of interest rate swap contracts - - - Comprehensive income Cash distributions - ) ) - ) Balance, March 31, 2010 (unaudited) ) ) Net income - - Change in valuation of interest rate swap contracts - - - Comprehensive income Cash distributions - ) ) - ) Balance, June 30, 2010 (unaudited) ) ) Net income - - Change in valuation of interest rate swap contracts - - - Comprehensive income Cash distributions - ) ) - ) Balance, September 30, 2010 (unaudited) $ $ ) $ ) $ See accompanying notes to consolidated financial statements. 3 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Rental income paid directly to lenders by lessees ) ) Finance income ) ) Income from investments in joint ventures ) ) Net loss (gain) on sale of equipment and unguaranteed residual values ) Depreciation and amortization Interest expense on non-recourse financing paid directly to lenders by lessees Interest expense from amortization of debt financing costs Impairment loss - Changes in operating assets and liabilities: Collection of finance leases Other assets, net Deferred revenue ) ) Accrued expenses and other current liabilities ) Distributions from joint ventures Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of equipment Distributions received from joint ventures in excess of profits Net cash provided by investing activities Cash flows from financing activities: Cash distributions to members ) ) Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ See accompanying notes to consolidated financial statements. 4 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Consolidated Statements of Cash Flows (unaudited) Nine Months Ended September 30, Supplemental disclosure of non-cash investing and financing activities: Principal and interest on non-recourse long-term debt paid directly to lenders by lessees $ $ See accompanying notes to consolidated financial statements. 5 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) (1) Organization ICON Income Fund Nine, LLC (the “LLC”) was formed on July 11, 2001 as a Delaware limited liability company.The LLC is engaged in one business segment, the business of purchasing equipment and leasing it to third parties, providing equipment and other financing, acquiring equipment subject to lease and, to a lesser degree, acquiring ownership rights to items of leased equipment at lease expiration. The LLC will continue until December 31, 2020, unless terminated sooner. The manager of the LLC is ICON Capital Corp., a Delaware corporation (the “Manager”). The Manager manages and controls the business affairs of the LLC, including, but not limited to, the equipment leases and other financing transactions that the LLC entered into pursuant to the terms of the LLC’s amended and restated operating agreement (the “LLC Agreement”). Additionally, the Manager has a 1% interest in the profits, losses, cash distributions and liquidation proceeds of the LLC. The LLC’s operating period ended on April 30, 2008 and the LLC commenced its liquidation period on May 1, 2008.During the liquidation period, the LLC is distributing substantially all of its distributable cash from operations and equipment sales to the members and will continue the orderly termination of its operations and affairs.The LLC has not invested and will not invest in any additional finance or lease transactions during the liquidation period. Members’ capital accounts are increased for their initial capital contribution plus their proportionate share of earnings and decreased by their proportionate share of losses and distributions. Profits, losses, cash distributions and liquidation proceeds are allocated 99% to the additional members and 1% to the Manager until each additional member has (a) received cash distributions and liquidation proceeds sufficient to reduce its adjusted capital account to zero and (b) received, in addition, other distributions and allocations that would provide an 8% per year cumulative return, compounded daily, on its outstanding adjusted capital account.After such time, distributions will be allocated 90% to the additional members and 10% to the Manager. Basis of Presentation and Consolidation The accompanying consolidated financial statements of the LLC have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission for Quarterly Reports on Form 10-Q.In the opinion of the Manager, all adjustments considered necessary for a fair presentation have been included. These consolidated financial statements should be read together with the consolidated financial statements and notes included in the LLC’s Annual Report on Form 10-K for the year ended December 31, 2009. The results for the interim period are not necessarily indicative of the results for the full year. The consolidated financial statements include the accounts of the LLC and its majority-owned subsidiaries and other controlled entities. All intercompany accounts and transactions have been eliminated in consolidation. 6 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Basis of Presentation and Consolidation - continued The LLC accounts for its noncontrolling interests in joint ventures where the LLC has influence over financial and operational matters, generally 50% or less ownership interest, under the equity method of accounting. In such cases, the LLC’s original investments are recorded at cost and adjusted for its share of earnings, losses and distributions.The LLC accounts for investments in joint ventures where the LLC has virtually no influence over financial and operational matters using the cost method of accounting.In such cases, the LLC’s original investments are recorded at cost and any distributions received are recorded as revenue.All of the LLC’s investments in joint ventures are subject to its impairment review policy. Recently Adopted Accounting Pronouncements In June 2009, the Financial Accounting Standards Board (“FASB”) issued an update to Accounting Standard Codification 810 – Consolidation (“ASC 810”). The update amends the consolidation guidance applicable to variable interest entities (“VIEs”) and changes how a reporting entity evaluates whether an entity is considered the primary beneficiary of a VIE and is therefore required to consolidate such VIE. ASC 810 also requires assessments at each reporting period of which party within the VIE is considered the primary beneficiary and requires a number of new disclosures related to VIEs. The adoption of this guidance did not have a material effect on the LLC’s consolidated financial statements as of September 30, 2010. In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures (Topic 820), Improving Disclosures about Fair Value Measurements (“ASU 2010-06”),amending Accounting Standards Codification 820. ASU 2010-06 requires new disclosures and clarifies existing disclosures on fair value measurements.It requires new disclosures including (i) separate disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and a description of the reasons for the transfers and (ii) separate presentation of information about purchases, sales, issuances and settlements in the reconciliation of Level 3 fair value measurements. This update also clarifies existing disclosures requiring the LLC to (i) determine each class of assets and liabilities based on the nature and risks of the investments rather than by major security type and (ii) for each class of assets and liabilities, disclose the valuation techniques and inputs used to measure fair value for both Level 2 and Level 3 fair value measurements.The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for the disclosures about purchases, sales, issuances, and settlements in Level 3 fair value measurements, which are effective for fiscal years beginning after December15, 2010. The adoption of ASU 2010-06 did not have a material effect on the LLC’s consolidated financial statements. 7 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Net Investment in Finance Leases Net investment in finance leases consisted of the following: September 30, December 31, Minimum rents receivable $ $ Unearned income ) ) Net investment in finance leases Less:Current portion of net investment in finance leases Net investment in finance leases, less current portion $ $ Leased Equipment at Cost Leased equipment at cost consisted of the following: September 30, December 31, Aircraft $ $ Marine vessel Manufacturing, telecommunications and computer equipment Less: Accumulated depreciation $ $ Depreciation expense was $1,289,068 and $3,922,899 for the three and nine months ended September 30, 2010, respectively.Depreciation expense was $1,335,668 and $4,055,754 for the three and nine months ended September 30, 2009, respectively. Manufacturing, Telecommunications and Computer Equipment In March 2009, Spansion, LLC (“Spansion”), a lessee, filed a petition for reorganization under Chapter 11 in United States Bankruptcy Court and rejected two leases to which certain semi-conductor memory testing equipment was subject (the “FASL Leases”).On June 3, 2009, Spansion returned the rejected equipment, which was classified on the consolidated balance sheets as assets held for sale and was recorded at the lower of its carrying value or fair market value less estimated costs to sell.During the three months ended March 31, 2010, the LLC sold the equipment subject to the FASL Leases for approximately $91,000 and recorded a loss on sale of approximately $1,000. On February 22, 2010, the United States Bankruptcy Court approved the LLC’s administrative expense claim of approximately $90,000 and unsecured claim of approximately $269,000.On March 22, 2010, the LLC sold its unsecured claim to a third party for approximately $161,000 and on May 24, 2010, the LLC received a payment of approximately $90,000 related to its administrative expense claim.Both amounts were recorded as other income. 8 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Leased Equipment at Cost - continued On September 30, 2003, the LLC purchased fifty Great Dane refrigeration trailers subject to lease with Conwell Corporation (“Conwell”), a wholly-owned subsidiary of Frozen Foods Express Industries, Inc., for approximately $1,943,000.The lease expired in April 2010 and was extended on a month-to-month basis. Aggregate annual minimum future rentals receivable from the LLC’s non-cancelable operating leases consisted of the following at September 30, 2010: For the period October 1, 2010 to December 31, 2010 $ For the year ending December 31, 2011 $ Investment in Unguaranteed Residual Values On December 31, 2003, the LLC entered into an agreement with Summit Asset Management Limited to acquire a 90% interest in the unguaranteed residual values of manufacturing and technology equipment valued at approximately $37,713,000 and on lease to various lessees located in the United Kingdom for approximately $4,454,000.The LLC’s investment return is contingent upon the residual value of the equipment after repayment of the debt. For the three and nine months ended September 30, 2010, the LLC received proceeds from the sale of unguaranteed residual values of approximately $76,000 and recognized a net loss of approximately $8,000. For the three and nine months ended September 30, 2009, the LLC received approximately $0 and $18,000, respectively, in proceeds from the sale of unguaranteed residual values and recognized a net loss of approximately $0 and $32,000, respectively. As of September 30, 2010, the Manager determined that the expected future proceeds would be insufficient to cover the residual position of the remaining investment.As a result, the LLC recognized an impairment loss on the investment in unguaranteed residual values of $250,000. Non-Recourse Long-Term Debt The aggregate maturities of non-recourse long-term debt were as follows at September 30, 2010: For the period October 1, 2010 to December 31, 2010 $ For the year ending December 31, 2011 For the year ending December 31, 2012 For the year ending December 31, 2013 $ As of September 30, 2010 and December 31, 2009, the LLC had net debt financing costs of $169,816 and $290,852, respectively.For the three and nine months ended September 30, 2010, the amortization of debt financing costs resulted in the recognition of interest expense of $42,794 and $121,037, respectively.For the three and nine months ended September 30, 2009, amortization of debt financing costs resulted in the recognition of interest expense of $48,788 and $153,321, respectively. 9 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Revolving Line of Credit, Recourse The LLC and certain otherentities managed by the Manager, ICON Income Fund Eight B L.P., ICON Income Fund Ten, LLC, ICON Leasing Fund Eleven, LLC, ICON Leasing Fund Twelve, LLC and ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P. (collectively, the “Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust (“CB&T”). The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the Borrowers not subject to a first priority lien, as defined in the Loan Agreement. Each of the Borrowers is jointly and severally liable for all amounts borrowed under the Facility. At September 30, 2010, no amounts were accrued related to the LLC’s joint and several obligations under the Facility. Amounts available under the Facility are subject to a borrowing base that is determined, subject to certain limitations, on the present value of the future receivables under certain lease agreements and loans in which the Borrowers have a beneficial interest. The Facility expires on June 30, 2011 and the Borrowers may request a one year extension to the revolving line of credit within 390 days of the then-current expiration date, but CB&T has no obligation to extend. The interest rate for general advances under the Facility is CB&T’s prime rate and the interest rate on up to five separate non-prime rate advances that are permitted to be made under the Facility is the rate at which U.S. dollar deposits can be acquired by CB&T in the London Interbank Eurocurrency Market plus 2.5% per year, provided that neither interest rate is permitted to be less than 4.0% per year. The interest rate at September 30, 2010 was 4.0%. In addition, the Borrowers are obligated to pay a quarterly commitment fee of 0.50% on unused commitments under the Facility. The Manager is currently evaluating its options with respect to the renewal of the Facility. None of the Borrowers had any outstanding borrowings under the Facility at September 30, 2010. Pursuant to the Loan Agreement, the Borrowers are required to comply with certain covenants.At September 30, 2010, the Borrowers were in compliance with all covenants. Transactions with Related Parties In accordance with the terms of the LLC Agreement, the LLC paid the Manager (i) management fees ranging from 1% to 5% based on a percentage of the rentals recognized either directly by the LLC or through its joint ventures and (ii) acquisition fees, through the end of the operating period, of 3% of the purchase price of the LLC’s investments.In addition, the Manager was reimbursed for administrative expenses incurred in connection with the LLC’s operations.The Manager also has a 1% interest in the LLC’s profits, losses, cash distributions and liquidation proceeds. The Manager performs certain services relating to the management of the LLC’s equipment leasing and financing activities. Such services include, but are not limited to, the collection of lease payments from the lessees of the equipment, re-leasing services in connection with equipment that is off-lease, inspections of the equipment, liaising with and general supervision of lessees to ensure that the equipment is being properly operated and maintained, monitoring performance by the lessees of their obligations under the leases and the payment of operating expenses. 10 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Transactions with Related Parties - continued Administrative expense reimbursements were costs incurred by the Manager or its affiliates that were necessary to the LLC’s operations. These costs included the Manager’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that were charged to the LLC based upon the percentage of time such personnel dedicated to the LLC.Excluded were salaries and related costs, office rent, travel expenses and other administrative costs incurred by individuals with a controlling interest in the Manager. Although the Manager continues to provide these services, in 2008, the Manager waived its rights to all future administrative expense reimbursements and management fees. Derivative Financial Instruments The LLC may enter into derivative transactions for purposes of hedging specific financial exposures, including changes in interest rates on its non-recourse long-term debt. The LLC enters into these instruments only for hedging underlying exposures. The LLC does not hold or issue derivative financial instruments for purposes other than hedging, except for warrants, which are not hedges. Certain derivatives may not meet the established criteria to be designated as qualifying accounting hedges, even though the LLC believes that these are effective economic hedges. The LLC accounts for derivative financial instruments in accordance with the accounting pronouncements that established accounting and reporting standards for derivative financial instruments.These accounting pronouncements require the LLC to recognize all derivatives as either assets or liabilities on the consolidated balance sheets and measure those instruments at fair value. The LLC recognizes the fair value of all derivatives as either assets or liabilities on the consolidated balance sheets and changes in the fair value of such instruments are recognized immediately in earnings unless certain accounting criteria established by the accounting pronouncements are met. These criteria demonstrate that the derivative is expected to be highly effective at offsetting changes in the fair value or expected cash flows of the underlying exposure at both the inception of the hedging relationship and on an ongoing basis and include an evaluation of the counterparty risk and the impact, if any, on the effectiveness of the derivative. If these criteria are met, which the LLC must document and assess at inception and on an ongoing basis, the LLC recognizes the changes in fair value of such instruments in accumulated other comprehensive income (loss) (“AOCI”), a component of equity on the consolidated balance sheets. Changes in the fair value of the ineffective portion of all derivatives are recognized immediately in earnings. Interest Rate Risk The LLC’s objectives in using interest rate derivatives are to add stability to interest expense and to manage its exposure to interest rate movements on its variable non-recourse debt. The LLC’s hedging strategy to accomplish this objective is to match the projected future business cash flows with the underlying debt service. Interest rate swaps designated as cash flow hedges involve the receipt of floating-rate interest payments from a counterparty in exchange for the LLC making fixed interest rate payments over the life of the agreements without exchange of the underlying notional amount. 11 Table of Contents ICON Income Fund Nine, LLC (A Delaware Limited Liability Company) Notes to Consolidated Financial Statements September 30, 2010 (unaudited) Derivative Financial Instruments - continued As of September 30, 2010, the LLC had four floating-to-fixed interest rate swaps relating to the three car and truck carrying vessels (“Wilhelmsen Vessels”) on bareboat charter to Wilhelmsen Lines Shipowning AS (“Wilhelmsen”) and the Samar Spirit, an Aframax product tanker (“Samar Spirit”) on lease to Teekay Corporation (“Teekay”), which were designated as cash flow hedges with an aggregate notional amount of $24,340,482.These interest rate swaps have maturity dates ranging from July 25, 2011 to September 23, 2013. For these derivatives, the LLC reports the gain or loss from the effective portion of changes in the fair value of derivatives designated and qualifying as cash flow hedges in AOCI and such gain or loss is subsequentlytransferred into earnings in the period that the hedged forecasted transaction affects earnings and within the same line item on the statement of operations as the impact of the hedged transaction. During the nine months ended September 30, 2010, the LLC recorded no hedge ineffectiveness in earnings.At September 30, 2010, total unrealized loss recorded to AOCI related to the change in fair value of these interest rate swaps was approximately $1,564,000. During the twelve months ending September 30, 2011, the LLC estimates that an additional $972,139 will be transferred from AOCI to interest expense. The table below presents the fair value of the LLC’s derivative financial instruments and classification within the LLC’s consolidated balance sheets as of September 30, 2010 and December 31, 2009: Derivatives designated as hedginginstruments: Liability Derivative September 30, December 31, Balance Sheet Location Fair Value Fair Value Interest rate swaps Interest rate swap contracts $ $ The tables below present the effect of the LLC’s derivative financial instruments designated as cash flow hedging instruments on the consolidated statements of operations for the three and nine months ended September 30, 2010: Three Months Ended September 30, 2010 Derivatives Amount of Gain (Loss) Recognized in AOCI on Derivative (Effective Portion) Location of Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Amount of Gain (Loss) Reclassified from AOCI into Income (Effective Portion) Location of Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Gain (Loss) Recognized in Income on Derivative (Ineffective Portion and Amount Excluded from Effectiveness Testing) Interest rate swaps $ ) Interest expense $ ) Gain (loss) on financial instruments $
